




Exhibit 10.42


 
EXECUTION
 
AMENDMENT NUMBER SIX
to the
Master Loan and Security Agreement
Dated as of March 7, 2013
among
EACH OF THE ENTITIES LISTED ON ANNEX I HERETO,
J.P. MORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
This AMENDMENT NUMBER SIX to the Master Loan and Security Agreement (this
“Amendment”) is made this 24th day of February, 2016, by and among each of the
borrower entities listed on Annex I hereto (individually, each a “Borrower”, and
collectively, the “Borrowers”) and J.P. MORGAN CHASE BANK, N.A. and WELLS FARGO
BANK, NATIONAL ASSOCIATION (individually, each a “Lender”, and collectively, the
“Lenders”).
WHEREAS, Borrowers and Lenders are parties to that certain Master Loan and
Security Agreement, dated as of March 7, 2013, as supplemented and amended by
that certain Increased Commitment Supplement, Omnibus Joinder and Amendment
Agreement, dated as of June 6, 2013, and as further supplemented and amended by
that certain Second Omnibus Joinder and Amendment Agreement, dated as of June
21, 2013, and as further supplemented and amended by that certain Notice and
Acknowledgment with respect to Master Loan and Security Agreement, dated as of
August 7, 2013, and as further amended and supplemented by that certain
Increased Commitment Supplement, Omnibus Joinder and Amendment Agreement, dated
as of September 30, 2013, and as further supplemented and amended by that
certain Amendment Number Four to the Master Loan and Security Agreement, dated
as of October 29, 2014 and as further supplemented by that certain Fifth Omnibus
Joinder and Amendment Agreement, dated March 9, 2015 (collectively, and as
further amended, joined, supplemented or otherwise modified and in effect from
time to time, the “Loan Agreement”); and
WHEREAS, Borrowers and Lenders have agreed to amend the Loan Agreement as set
forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendment. Effective as of February 24, 2016 (the “Amendment Effective
Date”), the Loan Agreement is hereby amended as follows:


(a)Section 2 of the Loan Agreement is hereby amended by deleting the definition
of “Revolving Period” in its entirety and replacing it with the following
(modified text underlined for review purposes):






--------------------------------------------------------------------------------




“Revolving Period”: The period commencing on the Closing Date and ending on the
earlier of (x) June 7, 2016 and (y) if the Facility Termination Date shall have
occurred under clause (ii) or (iii) of the definition of such term, such
Facility Termination Date.
SECTION 2.Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.


SECTION 3.Limited Effect. Except as amended hereby, the Loan Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Loan Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Loan
Agreement, any reference in any of such items to the Loan Agreement being
sufficient to refer to the Loan Agreement as amended hereby.
SECTION 4.Representations. In order to induce Lenders to execute and deliver
this Amendment, each Borrower hereby represents and warrants to Lenders that as
of the date hereof, except as otherwise expressly waived by Lenders in writing
(i) the representations and warranties contained in the Loan Agreement and
contained in the other Loan Documents are true and correct in all material
respects as to each Borrower as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing
under the Loan Agreement.


SECTION 5.Fees and Expenses. Subject to the limitations specified in Section
13.02 of the Loan Agreement, Borrower agrees to pay to Lenders all reasonable
and documented fees and out of pocket expenses incurred by Lenders in connection
with this Amendment (including all reasonable and documented fees and out of
pocket costs and expenses of Lenders’ legal counsel incurred in connection with
this Amendment) pursuant to Section 13.02 of the Loan Agreement.


SECTION 6.Governing Law. This Amendment and any claim, controversy or dispute
arising under or related to or in connection with this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles (other than Section
5-1401 of the New York General Obligations Law, which shall govern).


SECTION 7.Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute but one and the same agreement. This Amendment, to the
extent signed and delivered by facsimile or other electronic means, shall be
treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No signatory to this Amendment shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature or agreement was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation or enforceability of a contract and each such Person
forever waives any such defense.


[SIGNATURE PAGE FOLLOWS]




 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers and Lenders have caused this Amendment to be
executed and delivered by their duly authorized officers as of the Amendment
Effective Date.




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender






By: /s/ Randall T. Newman            
Name: Randall T. Newman
Title:    VP




J.P. MORGAN CHASE BANK, N.A., as a Lender




By: /s/ Amrish Desai            
Name: Amrish Desai
Title:    Vice President




AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC, as a Borrower




By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC, as a Borrower




By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer


AMERICAN HOMES 4 RENT PROPERTIES THREE, LLC, as a Borrower




By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer






--------------------------------------------------------------------------------




AMERICAN HOMES 4 RENT PROPERTIES FOUR, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer


AMERICAN HOMES 4 RENT PROPERTIES FIVE, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer
AMERICAN HOMES 4 RENT PROPERTIES SIX, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT PROPERTIES SEVEN, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer






AMERICAN HOMES 4 RENT PROPERTIES NINE, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT PROPERTIES TEN, LLC, as a Borrower


By: /s/ David P. Singelyn            
Name: David P. Singelyn




--------------------------------------------------------------------------------




Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT, L.P., as a Borrower


By:     AMERICAN HOMES 4 RENT, its General Partner


By: /s/ David P. Singelyn            
Name: David P. Singelyn
Title:    Chief Executive Officer


AH4R PROPERTIES, LLC, as a Borrower




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer




AMERICAN HOMES 4 RENT I, LLC, as a Borrower




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer




AMH PORTFOLIO ONE, LLC, as a Borrower




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer




AH4R - FL 2, LLC
AH4R - FL 4, LLC
AH4R - FL 11, LLC
AH4R - GA, LLC
AH4R - GA 2, LLC
AH4R - GA 3, LLC
AH4R - GA 4, LLC
AH4R - IL, LLC
AH4R - TN 3, LLC, each as a Borrower


By:     AH4R PROPERTIES, LLC, its sole member




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer






--------------------------------------------------------------------------------






AH4R I FL, LLC
AH4R I FL Orlando, LLC
AH4R I GA, LLC
AH4R I IL, LLC
AH4R I IN, LLC
AH4R I NC, LLC
AH4R I OH, LLC
AH4R I TX, LLC, each as a Borrower


By:     AMERICAN HOMES 4 RENT I, LLC, its sole member




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer




Beazer Pre-Owned Homes LLC
Beazer Pre-Owned Homes II LLC, each as a Borrower


By:     AMH Portfolio One, LLC, its sole member




By: /s/ David P. Singelyn        
Name: David P. Singelyn
Title:    Chief Executive Officer


 




--------------------------------------------------------------------------------




ANNEX I


BORROWER ENTITIES


American Homes 4 Rent Properties One, LLC,
American Homes 4 Rent Properties Two, LLC,
American Homes 4 Rent Properties Three, LLC,
American Homes 4 Rent Properties Four, LLC,
American Homes 4 Rent Properties Five, LLC,
American Homes 4 Rent Properties Six, LLC,
American Homes 4 Rent Properties Seven, LLC,
American Homes 4 Rent Properties Eight, LLC,
American Homes 4 Rent Properties Nine, LLC,
American Homes 4 Rent Properties Ten, LLC,
American Homes 4 Rent, L.P.,
AH4R Properties, LLC,
American Homes 4 Rent I, LLC,
AMH Portfolio One, LLC,
AH4R - FL 2, LLC
AH4R - FL 4, LLC
AH4R - FL 11, LLC
AH4R - GA, LLC
AH4R - GA 2, LLC
AH4R - GA 3, LLC
AH4R - GA 4, LLC
AH4R - IL, LLC
AH4R - TN 3, LLC
AH4R I FL, LLC
AH4R I FL Orlando, LLC
AH4R I GA, LLC
AH4R I IL, LLC
AH4R I IN, LLC
AH4R I NC, LLC
AH4R I OH, LLC
AH4R I TX, LLC
Beazer Pre-Owned Homes LLC
Beazer Pre-Owned Homes II LLC




